In the first-above matter, a habeas corpus proceeding, the appeal is by Superintendent John L. Zelker from so much of an order-judgment of the Supreme Court, Dutchess County, dated September 30,1971, as , upon reargument, adhered to the original determination sustaining the writ to the extent of directing that petitioner be returned to the County Court, Suffolk County, for resentence as a first felony offender. Order-judgment affirmed insofar as appealed from, without costs. No opinion. In the second-above matter, appeal from order of the County Court, Suffolk County, dated February 10, 1971, deemed withdrawn (by letter from appellant’s attorney, dated April 25, 1972). Latham, Acting P. J., Shapiro, Gulotta, Christ and Brennan, JJ., concur.